  AD ~458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of 1
                                                                                                                                                              IV

                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November 1, 1987)
                                  v.

                     Juan Carlos Tellez-Gonzalez                                        Case Number: 3:19-mj-22122

                                                                                       Benjamin P Lechman
                                                                                       Defendant's Attorney


  REGISTRATION NO. 85383298
  THE DEFENDANT:
   lZl pleaded guilty to count( s) 1 of Complaint
                                             ---~------------~---~--------
   0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                    Nature of Offense                                                                    Count Number(s)
  8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                           1

   D The defendant has been found not guilty on count(s)
                                                                             ---------~-----~---

   D Count(s)                                                                            dismissed on the motion of the United States.
                     -----------------~




                                                                  IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                 J8li TIME SERVED                                D _ _ _ _ _ _ _ _ _ _ days

   lZl   Assessment: $10 WAIVED l2SJ Fine: WAIVED
   lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the   defendant's possession at the time of arrest upon their deportation or removal.
   D     Court recommends defendant be deported/removed with relative,                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, May 28, 2019
                                                                                   Date of Imposition of Sentence


  Received /; f )
                     .~~
                ·'°'ou=s"'""'M="----t-~-            MAY 2 8 2019
                                         CLER!<, U.S. 0;3T/7.!C'f COURT
                                                                                    Il&lu.O~OCK
                                                                                    UNITED STATES MAGISTRATE JUDGE
                                      SOUTHE;f{;·J UISTEICT OF C.f.l,LlFORNL'\
                                      BY                             IJFPUTY

  Clerk's Office Copy                                                                                                               3:19-mj-22122

~-----------------------                                                         -------------
